                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
UNITED STATES OF AMERICA
VS.                                   CRIMINAL NO.: 5:19-CR-11-DCB-FKB
ARTHUR WILSON                                                DEFENDANT
                                ORDER
      This matter comes before the Court on Defendant Arthur

Wilson (“Wilson”)’s Motion to Dismiss (Doc. 8), Motion to

Declare the Indictment Defective Due to Duplicity (Doc. 7), and

Motion to Suppress and/or Exclude (Doc. 6). This Court held a

hearing on the aforementioned motions on October 21, 2019.

Having read the Motions, memoranda in support, applicable

statutory and case law, heard the arguments by the Government

and Defendant, and otherwise being fully informed in the

premises finds that the Defendant’s Motions should be DENIED.

                              Background

      On August 21, 2018, Defendant Wilson was indicted in

criminal case no. 5:18-cr-16-DCB-LRA on one count of conspiring

with others to distribute and possess with intent to distribute

50 grams or more of methamphetamine. A warrant was issued for

his arrest, and Defendant Wilson was arrested on September 27,

2018. On March 19, 2019, the Government filed a superseding

indictment in criminal case number 5:18-cr-16-DCB-LRA. On July



                                  1
24, 2019 – approximately ten months later – the Government filed

a new indictment against Defendant Wilson in criminal case no.

5:19-cr-11-DCB-LRA. That indictment states that Defendant

Wilson, “conspired with others to distribute and possess with

intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, and less than 50 kilograms of

marijuana, a Schedule I controlled substance.”

     The Defendant argues that these allegations are “exactly

the same,” that they are based on the same set of facts and same

evidence, and that the only difference between the two

indictments is that the government has added the charge of

conspiring to distribute and possess with intent to distribute

less than 50kg of marijuana. [ECF No. 8] at p. 2. According to

the Defendant, this additional charge is not based on any new

information or new evidence. Both indictments allege a single

count of conspiracy to violate 21 U.S.C. § 841.

     The second indictment was filed ten months after Defendant

Wilson was arrested on these charges. The Defendant argues that

dismissal is appropriate because the indictment was not filed

within 30 days from the date on which the Defendant was

arrested… in connection with such charges. See 18 U.S.C.A.

§3161(b).


                                2
                           Discussion

Motion to Dismiss

     The Government submitted a supplemental response to the

oral argument propounded by the Defendant in relation to the

defense’s Motion to Dismiss [ECF No. 8]. See [ECF No. 15]. In

that response, the Government addresses both the 30-day arrest-

to-indictment clock and the 70-day Speedy Trial clock. The Court

finds that the Government’s position is well-taken.

     The Speedy Trial Act, 18 U.S.C.A. § 3161(b) & (c)(1)

states:

          (b) Any information or indictment charging an
          individual with the commission of an offense shall be
          filed within thirty days from the date on which such
          individual was arrested or served with a summons in
          connection with such charges. If an individual has
          been charged with a felony in a district in which no
          grand jury has been in session during such thirty-day
          period, the period of time for filing of the
          indictment shall be extended an additional thirty
          days.”


          (c)(1) In any case in which a plea of not guilty is
          entered, the trial of a defendant charged in an
          information or indictment with the commission of an
          offense shall commence within seventy days from the
          filing date (and making public) of the information or
          indictment, or from the date the defendant has
          appeared before a judicial officer of the court in
          which such charge is pending, whichever date last
          occurs. If a defendant consents in writing to be tried
          before a magistrate judge on a complaint, the trial
          shall commence within seventy days from the date of
          such consent.


                                3
Section 3162(a)(1) sets forth the sanction for noncompliance

with § 3161(b):

          “If, in the case of any individual against whom a
          complaint is filed charging such individual with an
          offense, no indictment or information is filed within
          the time limit required by section 3161(b) as extended
          by section 3161(h) of this chapter, such charge
          against the individual contained in such complaint
          shall be dismissed or otherwise dropped.”
The defendant argues that, given his arrest on the first

indictment in Cause No. 5:18-cr-16-DCB-LRA, the indictment in

Cause No. 5:19-cr-11-DCB-FKB must have been returned within 30-

days of the initial indictment. The defendant bases that

argument on his assertion that the allegations in the two cases

are “exactly the same,” and are “based on the same set of facts

and same evidence.” [ECF No. 8] at p. 2. The difference between

the two indictments is that under the newest indictment, “the

Government has added the charge of conspiring to distribute and

possess with an intent to distribute less than 50 kg of

marijuana.” Id. The defendant argues that, since the two charges

are essentially the same, the second indictment must have been

filed within 30-days from the date the defendant was arrested in

connection with such charges, i.e., 30-days from September 27,

2018, the day Wilson was arrested.

     The Government argues that where a defendant is charged by

indictment, the 30-day clock does not apply. See United States



                                4
v. Meade, 110 F.3d 190, 200–01 (1st Cir. 1997)(“Because the

second prosecution commenced with an indictment, not an arrest,

it simply did not trigger S 3161(b)’s arrest-to-indictment

limitation.”); see also, United States v. DeJohn, 368 F.3d 533,

539 (6th Cir. 2004)(“[W]here no arrest warrant or criminal

complaint is outstanding, the thirty-day clock does not run.”)

The Fifth Circuit has explained the 30-day clock is intended to

“force the Government to elect to proceed against the arrestee

or to release him. This purpose is served when the indictment is

returned….” United States v. Perez, 845 F.2d 100, 102 (5th Cir.

1988).

     The Fifth Circuit recognizes two kinds of allegedly

untimely indictments:

          “First, a defendant is charged in a complaint,
          arrested, and timely indicted for the offense charged
          in the complaint. Later (and after the STA period has
          run), a superseding indictment charges new offenses
          not contained in the complaint. United States v.
          Bailey, 111 F.3d 1229 (5th Cir.1997); United States v.
          Giwa, 831 F.2d 538 (5th Cir.1987).


          Second, a defendant is charged in a complaint,
          arrested, and timely indicted for an offense not
          charged in the complaint. Later (and after the STA
          period has run), a superseding indictment alleges the
          offense charged in the complaint. Martinez–Espinoza,
          299 F.3d at 415–16; United States v. Perez, 217 F.3d
          323 (5th Cir.2000).”
United States v. Phipps, 319 F.3d 177, 182 (5th Cir. 2003). As

the prosecution notes, in each situation, the defendant is

                                5
charged in a complaint and arrested. This Court agrees that it

is a prerequisite that the defendant be charged in a complaint

and arrested for the initiation of the 30-day pre-indictment

clock.

     After reviewing the chronology of events, it is beyond

dispute that the first indictment satisfied the thirty-day limit

of § 3161(b). In the second case, Cause No. 5:19-cr-11-DCB-FKB,

there is no criminal complaint or arrest warrant outstanding.

This action was commenced upon the filing of an indictment, and

not a criminal complaint or arrest. Therefore, the purpose of

the 30-day period – to ensure that the defendant is not “held

under an arrest warrant for an excessive period without

receiving formal notice of the charge against which he must

prepare to defend himself” – has been satisfied in this case.

     Moreover, the 70-day speedy trial clock has not expired for

either pending indictment. In Cause No. 5:18-cr-16-DCB-LRA, the

Speedy Trial clock has been tolled and there remain 48 days

available. [ECF No. 15] at p 4. As to the Cause No. 5:10-cr-11-

DCB-FKB, there are 32 days remaining. Id. at p. 5. The Court

agrees with the government that, since no aspect of the Speedy

Trial clock has expired for the first indictment the second

indictment cannot be considered gilded so as to evade the time

limitations of the Speedy Trial Act. Therefore, the Defendant’s


                                6
Motion to Dismiss on the grounds of a Speedy Trial Act violation

is DENIED.

Motion to Declare Indictment Defective

     The Defendant is indicted on one count of conspiracy that

alleges two violations of a single federal drug statute, 21

U.S.C. § 841(a)(1). The two violations are: (1) conspiracy to

distribute and possess with intent to distribute less than 50

kilograms of marijuana, and (2) conspiracy to distribute and

possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine.

The Fifth Circuit has held, “The allegation in a single count of

a conspiracy to commit several crimes is not duplicitous, for

‘[t]he conspiracy is the crime, and that is one, however diverse

its objects.’” United States v. Cooper, 966 F.2d 936, 939 (5th

Cir. 1992). Therefore, in this case, the indictment’s charge of

conspiracy to commit several crimes is not duplicitous.

     Both violations are encompassed by § 841(a)(1). However, as

the Defendant correctly asserts, the sentence range for

conspiracy to distribute and possess with the intent to

distribute less than 50 kilograms of marijuana is significantly

lower than the sentence range for conspiracy to distribute and

possess with the intent to distribute 500 grams or more of a




                                7
mixture and substance containing a detectable amount of

methamphetamine.

     Defense counsel and the prosecution met with the

undersigned on December 10, 2019 to discuss jury instructions

and special verdict form, so as to resolve any ambiguities

regarding the applicable sentencing range. As this issue shall

be resolved through the abovementioned documents, the

Defendant’s Motion to Declare the Indictment Defective is

DENIED.

Motion to Suppress and/or Exclude

     The Defendant requests that the Court exclude a disc

labeled “1-F, Recorded Calls-Wilson” that contains recordings of

approximately eight (8) phone calls from the dates of March 8,

2019 through May 20, 2019. [ECF No. 6] at p. 1. The Defendant

asserts that the calls are a violation of Defendant Wilson’s

Sixth Amendment rights. The Defendant bases this assertion on

“the fact that the recorded calls were given directly to the

Government, one can only assume that they were recorded at the

direction of the Government or law enforcement by someone

working on behalf of the Government.” Id. at p. 2. The Defendant

asserts this is a Massiah violation, which occurs when someone

acting at the request of the Government deliberately elicits

incriminating statements about a charged offense. See Maine v.

                                8
Moulton, 474 U.S. 159, 176–77 (1985). “[A] criminal defendant

may not have ‘used against him at his trial evidence of his own

incriminating words, which federal agents had deliberately [and

surreptitiously] elicited from him after he had been indicted

and in the absence of his counsel.’” United States v. Fields,

761 F.3d 443, 477-478 (5th Cir., 2014).

     The Government asserts that it did not violate the

Defendant’s Sixth Amendment right to counsel. The Defendant

failed to meet his burden and demonstrate that the Government

and their informant “took some action, beyond merely listening,

that was designed deliberately to elicit incriminating remarks.”

Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986). As evidenced by

the recordings, the Defendant initiated the conversations at

issue. [ECF No. 9] at p. 2.

     However, even in the event that the Defendant’s Sixth

Amendment right to counsel has been violated, that does not

necessarily prevent the Government from using the recordings for

purposes of cross-examination or impeachment if the Defendant

testifies. The Government has not made a 404(b) Motion pursuant

to the Federal Rules of Evidence, but should the Government

choose to do so the Court will hold a conference outside of the

presence of the jury to determine the admissibility of the

evidence.


                                9
     The Government correctly asserts that there is no

requirement for it to provide to the Defendant a theory of

admissibility or a description of the intended use of the

Defendant’s statements. The Government must demonstrate that the

statements at issue are admissible under the Federal Rules of

Evidence and lay the necessary predicate before seeking to admit

any statements made by the Defendant into evidence before the

jury. As such the Defendant’s Motion to Suppress/Exclude is

premature and is therefore DENIED.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Defendant’s

Motion to Dismiss [ECF No. 8] is DENIED, the Motion to Declare

Indictment Defective [ECF No. 7] is DENIED, and the Motion to

Suppress and/or Exclude [ECF No. 6] is DENIED.

     SO ORDERED AND ADJUDGED this the 20th day of December,

2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                               10
